Citation Nr: 1748825	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  12-02 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a service connection for a depressive disorder.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to July 1991 and from September 2001 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In December 2014, the Board denied a service connection claim for a depressive disorder, among other things.  The Veteran appealed the decision to the United States Court of Veteran Appeals (Court).  In December 2015, with respect to the appeal of the Veteran's service connection claim for a depressive disorder, the Court found that the Board failed to provide adequate reasons and bases for discounting favorable evidence showing that the Veteran was diagnosed on several occasions with a depressive disorder.  Thus, the issue was remanded.  Id.  In November 2016, the Board remanded the Veteran's appeal to obtain an addendum opinion to determine if the Veteran's depressive disorder was caused or aggravated by service and alternatively, determine if the Veteran's depressive disorder was secondary to his service-connected disabilities.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to afford the Veteran due process of law and to ensure that there is a complete record upon which to decide the Veteran's appeal, so as that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).

The Veteran contends that his depressive disorder was incurred or caused by active duty service.  Alternatively, he argues that his depressive disorder was aggravated by his service-connected right knee disability, cervical spine disability, or radiculopathy.

In November 2016, the Board remanded to obtain an addendum opinion from the September 2012 VA examiner to identify the Veteran's current psychiatric diagnoses, if any.  If the criteria for a depressive disorder is not met, reconcile with the Veteran's February 2011 diagnosis of depressive disorder not otherwise specified (NOS).  However, if a psychiatric diagnosis is warranted, the examiner must determine if it was at least likely as not that the Veteran's psychiatric condition was incurred or caused by active service.  If not, the VA examiner was then asked to determine whether the Veteran claimed condition was aggravated by the Veteran's service-connected right knee condition, cervical spine disability, or radiculopathy.

In the November 2016 VA opinion, the examiner opined that it "is less likely than not that the Veteran has any current mental disorder that was caused by or aggravated by military service."  The VA examiner explained that the Veteran's 2011 diagnosis of depressive disorder was based on a medical opinion and not an examination.  Id.  Moreover, the Veteran did not have a diagnosis of a mental disorder in 2012.  Id.  Furthermore, the Veteran has not had treatment for any mental disorder between the 2012 C&P examination and August 2016 when he had a diagnosis of an unspecified depressive disorder.  Id.  

The examiner's November 2016 opinion fails to address the questions raised in the remand order.  Specifically, even though the examiner concluded that the Veteran was not diagnosed with a mental disorder in 2012, the examiner did acknowledge the Veteran's diagnosis of an unspecified depressive disorder in August 2016.  Furthermore, the examiner failed to address any possible link between the Veteran's August 2016 diagnosis of an unspecified depressive disorder and the Veteran's active service or his service-connected disabilities.  VA medical records from August 2016 to November 2016 shows outpatient treatment for depression, including prescription medication.  See Omaha VA Medical Center (VAMC) medical records.  The examiner also failed to state if the August 2016 diagnosis met the criteria for a depressive disorder so it can be reconciled with the February 2011 addendum opinion.  Finally, the examiner failed to address the Veteran's contention that pain from his service-connected disabilities cause him difficulty sleeping at night and depressive symptoms.  Thus, the Board finds the November 2016 VA opinion inadequate.  

The November 2016 opinion mischaracterized the February 2011 VA opinion.  The November 2016 VA examiner concluded that the February 2011 report was based on a medical opinion and not an examination.  The February 2011 VA addendum opinion was written to clarify the December 2010 VA examination, which included attention and memory neuropsychological assessments, a Personality Assessment Inventory (PAI), and a Validity Indicator Profile test.  Specifically, the February 2011 addendum opinion addressed whether the Veteran's December 2010 diagnosis of cognitive disorder NOS and depressive disorder NOS are due to gulf war undiagnosed illness.  Ultimately, the February 2011 VA examiner concluded that the Veteran's depressive disorder was not due to gulf war syndrome and that a diagnosis for cognitive disorder NOS was not warranted.  Thus, it is unclear why the November 2016 examiner rejected the findings of February 2011 opinion, which noted that it was intended as a clarifying opinion.  

A subsequent VA addendum opinion was provided in December 2016.  In that opinion, the examiner stated that it was less likely as not that the Veteran psychiatric disorder was aggravated "by the Veteran's service-connected right knee condition, cervical spine and/or radiculopathy."  In reaching this conclusion, the examiner cited clinical notes in CAPRI, the February 2011, November 2016, and the Veteran's statement in an October 2016 progress note.  Specifically, the progress note indicated that more anxiety was caused by the Veteran's concern about losing his firearms.  However, read in its entirety, the progress notes indicate that the Veteran thinks he may lose his firearm license and security clearance at the FBI if he seeks mental health treatment and must report it to his employer or on a firearm license application.  See August 2016 and October 2016 Omaha VAMC outpatient treatment records.  While this causes "more anxiety" for the Veteran, it does not address the issue of direct or secondary service connection for depressive disorder NOS.  Moreover, there is no explanation of the examiner's conclusion other than the quote from the progress notes and a general reference to evidence of record.  Thus, the Board also finds the December 2016 VA addendum opinion inadequate.  

A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, when VA undertakes to obtain a medical opinion, it must ensure that the medical opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the foregoing, the Board finds that the medical opinion provided in connection with the November 2016 VA examination and December 2016 addendum opinion does not substantially comply with the November 2016 remand order.  As such, a supplemental addendum opinion-based on full review of the record and supported by stated rationale-is needed to fairly decide the issue on appeal.  See 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. app. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the December 2012 VA examiner (or if unavailable, an appropriate medical professional).  A copy of this remand must be made available to the examiner for review in connection with the opinion.  If the examiner believes that another examination is necessary, another examination should be scheduled.  

The examiner is requested to the review the electronic claims file an offer an opinion as to the following questions:

Identify and diagnose all current psychiatric conditions.  If the criteria for a diagnosis of depressive disorder is not met, reconcile that with the December 2010 and February 2011 diagnosis of depressive disorder NOS.  

If a psychiatric disorder is warranted, opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's psychiatric disorder was caused by active service. 

If not, opine whether it is at least likely as not (50 percent probability or not) that the Veteran's disability is caused by the Veteran's service-connected right knee disability, cervical spine disability, or radiculopathy.  

If not, opine whether the it is at least likely as not (50 percent probability or greater) that the Veteran's psychiatric disorder is aggravated (i.e., chronically worsened beyond natural progress) by the Veteran's service-connected right knee disability, cervical spine disability, or radiculopathy. 

The examiner is also requested to address the Veteran's contention that the pain from his service-connected disabilities cause him difficulty sleeping at night and depressive symptoms.  

A complete rationale should be provided for any opinions expressed. 

2.  Readjudicate the appeal.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






